69617: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-35745: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 69617


Short Caption:IBARRA (GABRIEL) VS. STATECourt:Supreme Court


Related Case(s):69617-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C308774Classification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/06/2017 at 2:00 PMOral Argument Location:Carson City


Submission Date:11/06/2017How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantGabriel IbarraHoward Brooks
							(Clark County Public Defender)
						Jeremy B. Wood
							(Clark County Public Defender)
						


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Ryan J. MacDonald
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/21/2016Filing FeeAppeal Filing fee waived.  Criminal.


01/21/2016Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)16-02127




02/19/2016TranscriptFiled Notice from Court Reporter. Michelle Ramsey stating that the requested transcripts were delivered.  Dates of transcripts: 10/06/15, 10/08/15, 10/13/15, 10/15/15, 10/19/15, 10/20/15, 11/10/15, 12/10/15.16-05477




02/26/2016TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 08/20/15.16-06150




03/01/2016Fast Track BriefFiled Fast Track Statement.16-06669




03/01/2016AppendixFiled Appendix to Fast Track Statement Vol I.16-06670




03/01/2016AppendixFiled Appendix to Fast Track Statement Vol II.16-06671




03/21/2016Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Fast track Response due: March 28, 2016.16-08870




03/29/2016Fast Track BriefFiled Fast Track Response.16-09729




04/12/2016Fast Track BriefFiled Reply to Fast Track Response.16-11389




04/12/2016Case Status UpdateFast Track Briefing Completed.


04/29/2016Notice/OutgoingIssued Notice of Transfer to Court of Appeals.16-13520




11/08/2016Order/DispositionalFiled Order Vacating Judgment and Remanding. ORDER the judgment of the district court VACATED AND REMAND this matter to the district court for proceedings consistent with this order. SILVER, J., concurring. TAO, J., dissenting. Court of Appeals-MG/JT/AS.


11/23/2016Case Status UpdateTransferred from Court of Appeals.


11/23/2016Post-Judgment PetitionFiled Respondent's Petition for Review.16-36575




01/20/2017Order/ProceduralFiled Order Directing Answer To Petition for Review. Answer due: 15 days.17-02267




02/02/2017Post-Judgment PetitionFiled Appellant Ibarra's Response to State's Petition for Review.17-03920




02/28/2017Post-Judgment OrderFiled Order Granting Petition for Review. We grant review and, pursuant to NRAP 40B(g), direct supplemental briefing on NRS 205.270, specifically, whether Ibarra's deceit in asking to borrow the cellular phone while intending to steal it rendered the taking "without the other person's consent," as NRS 205.270 requires for conviction. Respondent, as petitioner, shall have 20 days from the date of this order to file and serve its supplemental brief. Appellant shall file and serve his supplemental brief within 20 days after the respondent's supplemental brief is served. fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.] CHERRY, C.J., with whom STIGLICH, J., agrees, dissenting. En Banc.17-06809




03/06/2017Order/ProceduralFiled Notice of Voluntary Disclosure.  You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge, who presided over this appeal in the Court of Appeals.  The Supreme Court has vacated the decision of the Court of Appeals and granted de novo review of the district court decision.  The undersigned has no bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.17-07531




03/20/2017BriefFiled Respondent's Supplemental Brief.17-09240




04/10/2017BriefFiled Appellant Ibarra's Supplemental Brief in Response to Supreme Court Order Dated February 28, 2017.17-11740




08/03/2017Order/Clerk'sFiled Clerk's Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.17-25905




09/25/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, November 6, 2017, at 2:00 p.m. for 30 minutes in Carson City.17-32456




10/23/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-36257




11/06/2017Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


09/13/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Douglas/Gibbons/Hardesty/Parraguirre. Stiglich, J., with whom Cherry, J., agrees, dissenting. 134 Nev. Adv. Opn. No. 70. EN BANC18-35745




10/09/2018RemittiturIssued Remittitur.18-39488




10/09/2018Case Status UpdateRemittitur Issued/Case Closed.


11/02/2018RemittiturFiled Remittitur.  Received by District Court Clerk on October 16, 2018.18-39488





Combined Case View